Citation Nr: 0302256	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  97-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a rating higher than 20 percent for the 
service-connected herniated disc of the cervical spine with 
left upper radiculopathy.  

2.  Entitlement to a compensable rating for the service-
connected scar, residual bone graft donor site, of the left 
hip.  

3.  Entitlement to a compensable rating for the service-
connected hearing disability.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1964 to June 1967 
and from July 1981 to January 1988.  He also had subsequent 
National Guard service.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and October 1997 
decisions of the RO that granted service connection and 
assigned an initial rating of 20 percent for a cervical spine 
disability, and non-compensable ratings for the left hip 
disability and right ear hearing loss, effective on 
February 29, 1996.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in November 1997.  

The Board remanded the case to the RO in October 1999 for a 
determination as to the timeliness of the veteran's 
Substantive Appeal.  

In October 1999, the Board also denied the veteran's claims 
of service connection for a right wrist disability and for a 
left knee disability on the basis that the claims were not 
well grounded.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This Act 
eliminated the well groundedness requirement for claims of 
service connection, and provided for the re-adjudication of 
claims denied on the basis of well groundedness between 
July 1999 and November 2000.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  

In March 2001, the RO sent a letter to the veteran, notifying 
him of the provisions of the VCAA and informing him that his 
claims were undergoing review.  Accordingly, the veteran's 
claims of service connection for a right wrist disability and 
for a left knee disability be referred to the RO for 
appropriate action in accordance with statutory provisions.  

In October 2002, the Hearing Officer granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation under Diagnostic Code 6100, 
effective in February 1996.  



REMAND

In evaluating the veteran's request for higher evaluations, 
the Board considers the medical evidence of record.  Service 
connection has been granted for a herniated disc of the 
cervical spine with left upper radiculopathy; for a scar, 
residual bone graft donor site of the left hip; and now for a 
bilateral hearing disability.  

The Board notes that VA's duty to assist includes providing 
the veteran with an examination to obtain sufficient clinical 
findings to rate each disability alleged or mentioned in the 
evidence, as well as an examination that takes into account 
prior medical evaluations and treatment.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Roberts v. Derwinski, 2 Vet. 
App. 387 (1992); see also Brown v. Derwinski, 2 Vet. App. 444 
(1992).  

The United States Court of Appeals for Veterans Claims has 
held that each one of the veteran's disabilities must be 
rated under the provisions of the rating schedule.  Roberts, 
2 Vet. App. 387.  Reports of the veteran's ongoing treatment 
for disabilities are relevant to his claim and should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The submitted VA progress notes dated in December 2001 
reflect that the veteran was to undergo MRI scanning of the 
cervical spine area to see if there were further changes. 
These records are not in the claims folder and could be 
relevant. The duty to assist the veteran in the development 
of facts pertinent to his claim includes obtaining all 
relevant records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
veteran should be notified of any deficiency in obtaining the 
records.  

The veteran also was last afforded VA examinations to 
evaluate his cervical spine and left hip disabilities more 
than five years ago in May 1997.  Accordingly, a remand is 
necessary for thorough and contemporaneous medical 
examinations to determine the current severity of the 
veteran's service-connected disabilities.  Weggenmann, 5 Vet. 
App. at 284.  

As service connection was recently awarded for hearing loss 
of the left ear, it is the opinion of the Board that another 
audiometric examination is required that complies with the 
provisions of 38 C.F.R. § 4.85(d) in order for the Board to 
evaluate the veteran's request for a higher rating for the 
now service-connected bilateral hearing loss.  

Moreover, the regulations for evaluation of certain 
disabilities of the spine-i.e., intervertebral disc 
syndrome-were revised, effective on September 23, 2002, and 
the veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  64 Fed. Reg. 25202 (May 
11, 1999); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Likewise, the regulations for evaluation of skin disabilities 
were revised, effective on August 30, 2002.  67 Fed. Reg. 
49590 (July 31, 2002).  The regulations for evaluation of 
hearing impairment were revised, effective June 10, 1999.  64 
Fed. Reg. 25202 (May 11, 1999).  The veteran is entitled to 
resolution of his claims under the criteria that are to his 
advantage.  Karnas, 1 Vet. App. 308.

Lastly, the Board notes that the Court rendered a decision in 
Fenderson v. West, 12 Vet. App 119 (1999).  According to 
Fenderson, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  When 
the RO reconsiders the veteran's claims, pursuant to this 
remand, the RO should consider the application of staged 
ratings, if warranted.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and have him 
prepare a detailed list of all sources 
(VA or non-VA) of examination and 
treatment since 1998 for the service-
connected herniated disc of the cervical 
spine with left upper radiculopathy; 
scar, residual bone graft donor site, of 
the left hip; and for the bilateral 
hearing loss.  Names and addresses of the 
medical providers, and dates of 
examination and treatment, should be 
listed.  After obtaining any release 
forms from the veteran, the RO should 
directly contact the medical providers 
and obtain the records not already 
included in the claims folders.  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of the service-connected 
cervical spine and left hip disability.  
All indicated testing should be done in 
this regard.  Specifically, the examiner 
should express an opinion as to whether 
there is severe painful motion or 
weakness associated with the cervical 
spine disability and the left hip 
disability.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups.  The examiner should also be asked 
to determine whether there is related 
weakened movement, excess fatigability or 
incoordination.  The examiner should 
describe all areas of the body affected 
by the service-connected scar, residual 
bone graft donor site, of the left hip.  
A complete rationale for any opinion 
expressed must be provided.  The examiner 
should comment on the severity of the 
service-connected disabilities in terms 
of the applicable rating criteria, both 
old and new.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examinations, and 
the examiner should acknowledge such 
review in the examination report.  The 
new rating criteria should be provided 
for the convenience of the examiner.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

3.  The RO should schedule the veteran 
for a current VA audiological evaluation 
to determine the severity of the service-
connected bilateral hearing loss.  VA 
Form 10-2464 should be completed; 
puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz should be recorded for 
each ear, and a puretone threshold 
average derived for each ear in 
accordance with 38 C.F.R. § 4.85(d).  

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

5.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's pending 
claims, taking into consideration the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective prior to 
and as of September 23, 2002; the 
provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7800's series, effective 
prior to and as of August 30, 2002; the 
provisions of 38 C.F.R. § 4.85, Code 
6100, effective prior to and as of 
June 10, 1999; and the application of 
"staged ratings" in accordance with 
Fenderson, if warranted.  If any decision 
remains adverse to the veteran, an 
appropriate Supplemental Statement of the 
Case should be sent to the veteran and 
his representative, and they should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  




